DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–22 is/are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 03 May 2021.  These drawings are unacceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional components surface mounted to the flexible circuits of claims 10 and 20 and prismatic electrochemical cells, button-type electrochemical cells, and pouch-type electrochemical cells of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term "planar portion" of claims 1 and 11 do not have antecedent basis in the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 18 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph.

Claim(s) 1–22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first opening in the first arm" in line 10. Claim 1 has previously recited the limitation "each of the plurality of arms includes at least one opening therein" in lines 4–5. It is unclear if "a first opening" recited in line 10 is further limiting "at least one opening" recited in line 5. If "a first opening" recited in line 10 is further limiting "at least one opening" recited in line 5, the number of openings required in the first arm is at least one. However if "a first opening" recited in line 10 is not further limiting "at least one opening" recited in line 5, the number of openings required in the first arm is at least two. Therefore, the number of opening required in the first arm is unclear.
Claim 1 recites the limitation "a second opening in the second arm" in lines 10–11. Claim 1 has previously recited the limitation "each of the plurality of arms includes at least one opening therein" in lines 4–5. It is unclear if "a second opening" recited in lines 10–11 is further limiting "at least one opening" recited in line 5. If "a second opening" recited in lines 10–11 is further limiting "at least one opening" recited in line 5, the number of openings required in the second arm is at least one. However if "a second opening" recited in lines 10–11 is not further limiting "at least one opening" recited in line 5, the number of openings required in the second arm is at least two. Therefore, the number of opening required in the second arm is unclear.
Claims 2–10 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–10 are also indefinite for failing to particularly point 
Claim 11 recites the limitation "a first opening in the first arm" in line 10. Claim 11 has previously recited the limitation "each of the plurality of arms includes an opening therein" in lines 4–5. It is unclear if "a first opening" recited in line 12 is further limiting "an opening" recited in lines 4–5. If "a first opening" recited in line 12 is further limiting "an opening" recited in lines 4–5, the number of openings required in the first arm is at least one. However if "a first opening" recited in line 12 is not further limiting "an opening" recited in lines 4–5, the number of openings required in the first arm is at least two. Therefore, the number of opening required in the first arm is unclear.
Claim 11 recites the limitation "a second opening in the second arm" in lines 12–13. Claim 11 has previously recited the limitation "each of the plurality of arms includes an opening therein" in lines 4–5. It is unclear if "a second opening" recited in lines 12–13is further limiting "an opening" recited in lines 4–5. If "a second opening" recited in lines 12–13 is further limiting "an opening" recited in lines 4–5, the number of openings required in the second arm is at least one. However if "a second opening" recited in lines 12–13 is not further limiting "an opening" recited in lines 4–5, the number of openings required in the second arm is at least two. Therefore, the number of opening required in the second arm is unclear.
Claims 12–22 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 12–22 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
Claim(s) 1–21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seman, Jr. et al. (US 2005/0110458 A1, hereinafter Seman).
Regarding claim 1, Seman discloses an electrochemical cell connector (10) for electrically connecting a plurality of electrochemical cells (9, [0042]), the connector comprising:
a flexible circuit (800') including a plurality of arms (802') sized and having the capability to bend and attach to the plurality of electrochemical cells (9, [0042]),
a first arm (802') extending from a first edge of a planar portion (1200) of the flexible circuit (800', [0042]); and
a second arm (802') extending from a second edge of the planar portion (1200) of the flexible circuit (800', [0042]),
the first edge opposite the second edge (FIG. 12, [0042]),
each of the first and second arms (802') bendable to cause a first opening (810) in the first arm (802') to align with a second opening (810) in the second arm (802') while the first and second openings (810) are oriented perpendicular to the planar portion (1200) of the flexible circuit (800', [0039]); and
a conductor (906) located in the at least one opening (810) in each of the plurality of arms (802', [0039]),
wherein the conductor (906) is sized and configured for attachment to the plurality of electrochemical cells (9, [0041]).
Regarding claim 2
wherein the conductor (906) is fabricated from a material suitable for attachment to the plurality of electrochemical cells via welding (see nickel, [0031]).
Regarding claim 3, Seman discloses all claim limitations set forth above and further discloses an electrochemical cell connector:
wherein the material suitable for attachment to the plurality of electrochemical cells is nickel (see nickel, [0031]).
Regarding claim 4, Seman discloses all claim limitations set forth above and further discloses an electrochemical cell connector:
wherein the conductor (906) is soldered onto the plurality of arms of the connector (10, [0039].
Regarding claim 5, Seman discloses all claim limitations set forth above and further discloses an electrochemical cell connector:
wherein the conductor (906) includes a plurality of tabs thereon to control an orientation of the conductor on the plurality of arms (802') of the connector (FIG. 8, [0039]).
Regarding claim 6, Seman discloses all claim limitations set forth above and further discloses an electrochemical cell connector:
wherein the conductor (906) includes a keep out zone thereon (FIG. 8, [0039]).
Regarding claim 7, Seman discloses all claim limitations set forth above and further discloses an electrochemical cell connector:
wherein the conductor (906) additionally includes from 1 to about 4 weld nuggets thereon (FIG. 8, [0041]).
claim 8, Seman discloses all claim limitations set forth above and further discloses an electrochemical cell connector:
wherein the flexible circuit (800') is fabricated from a flexible plastic substrate (FIG. 12, [0039]).
Regarding claim 9, Seman discloses all claim limitations set forth above and further discloses an electrochemical cell connector:
wherein the flexible plastic substrate is selected from the group consisting of polyimides, polyether ketones, transparent conductive polyesters films, and combinations thereof (see Mylar, [0039]).
Regarding claim 10, Seman discloses all claim limitations set forth above and further discloses an electrochemical cell connector, further including:
one or more additional components surface mounted to the flexible circuit (see electronic devices, [0042]).
Regarding claim 11, Seman discloses a battery pack (4, [0042]) comprising:
an electrochemical cell connector (10) comprising a flexible circuit (800', [0042]),
the flexible circuit (800') including a plurality of arms (802') sized and having the capability to bend and attach to a plurality of electrochemical cells (9, [0042]),
wherein each of the plurality of arms (802') includes an opening (810) therein (FIG. 8, [0039]),
a conductor (906) disposed within the opening (810) for attaching to a positive terminal or a negative terminal (1100) on the plurality of electrochemical cells (9, [0039]);
a first arm (802') extending from a first edge of a planar portion (1200) of the flexible circuit (800', [0042]); and
a second arm (802') extending from a second edge of the planar portion (1200) of the flexible circuit (800', [0042]),
the first edge opposite the second edge (FIG. 12, [0042]),
each of the first and second arms (802') bendable to cause a first opening (810) in the first arm (802') to align with a second opening (810) in the second arm (802') while the first and second openings (810) are oriented perpendicular to the planar portion (1200) of the flexible circuit (800', [0039]); and
the plurality of electrochemical cells (9) disposed in the electrochemical cell connector (10, [0042]),
wherein the plurality of electrochemical cells (9) are attached to the plurality of arms (802') via the conductors (906) disposed in the openings (810, [0039]).
Regarding claim 12, Seman discloses all claim limitations set forth above and further discloses a battery pack:
wherein a number of the plurality of electrochemical cells (9) disposed in the electrochemical cell connector (10) is selected from the group consisting of two, three, four, five, six, seven and eight (FIG. 12, [0042]).
Regarding claim 13, Seman discloses all claim limitations set forth above and further discloses a battery pack:
wherein the conductor (906) is fabricated from a material suitable for attachment to the plurality of electrochemical cells via welding (see nickel, [0031]).
claim 14, Seman discloses all claim limitations set forth above and further discloses a battery pack:
wherein the material suitable for attachment to the plurality of electrochemical cells is nickel (see nickel, [0031]).
Regarding claim 15, Seman discloses all claim limitations set forth above and further discloses a battery pack:
wherein the conductor (906) is soldered onto the plurality of arms of the connector (10, [0039].
Regarding claim 16, Seman discloses all claim limitations set forth above and further discloses a battery pack:
wherein the conductor (906) includes a plurality of tabs thereon to control an orientation of the conductor on the plurality of arms (802') of the connector (FIG. 8, [0039]).
Regarding claim 17, Seman discloses all claim limitations set forth above and further discloses a battery pack:
wherein the conductor (906) includes a keep out zone thereon (FIG. 8, [0039]).
Regarding claim 18, Seman discloses all claim limitations set forth above and further discloses a battery pack:
wherein the flexible circuit (800') is fabricated from a flexible plastic substrate (FIG. 12, [0039]).
Regarding claim 19
wherein the flexible plastic substrate is selected from the group consisting of polyimides, polyether ketones, transparent conductive polyesters films, and combinations thereof (see Mylar, [0039]).
Regarding claim 20, Seman discloses all claim limitations set forth above and further discloses a battery pack, further including:
one or more additional components surface mounted to the flexible circuit (see electronic devices, [0042]).
Regarding claim 21, Seman discloses all claim limitations set forth above and further discloses a battery pack:
wherein the plurality of electrochemical cells (9) are selected from cylindrical electrochemical cells, prismatic electrochemical cells, button-type electrochemical cells, pouch-type electrochemical cells, and combinations thereof (FIG. 12, [0041]).

Claim Rejections - 35 USC § 103
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seman (US 2005/0110458 A1).
Regarding claim 22, Seman discloses all claim limitations set forth above and further discloses a battery pack:
wherein the plurality of electrochemical cells (9) are cylindrical electrochemical cells (FIG. 12, [0041]).
Seman does not explicitly disclose:
cylindrical electrochemical cells having a diameter of about 18 millimeters and a length of about 65 millimeters.
While the reference does not explicitly disclose the specific size of the electrochemical cell, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the size, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the size correlates with the capacity of the battery.

Response to Arguments
Applicant's arguments with respect to the drawings have been fully considered but they are not persuasive.
Applicants argue an artisan of ordinary skill in the art, after reading the specification in light of the Figures, would understand what is meant by the additional components and various cell types recited in the claims (P9/¶3). The drawings were not objected to because an artisan of ordinary skill in the art would understand what is meant by the additional components and various cell types recited in the claims. 37 CFR 1.83(a) states "[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims." Claims 10 and 20 

Applicant’s arguments with respect to claim(s) 1–22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.